Name: Commission Regulation (EC) No 2599/2000 of 28 November 2000 fixing certain indicative quantities and individual ceilings for the issuing of Community import licences for bananas for the first quarter of 2001 under the tariff quotas or as part of the quantity of traditional ACP bananas
 Type: Regulation
 Subject Matter: tariff policy;  economic geography;  trade;  trade policy;  plant product
 Date Published: nan

 Avis juridique important|32000R2599Commission Regulation (EC) No 2599/2000 of 28 November 2000 fixing certain indicative quantities and individual ceilings for the issuing of Community import licences for bananas for the first quarter of 2001 under the tariff quotas or as part of the quantity of traditional ACP bananas Official Journal L 300 , 29/11/2000 P. 0008 - 0009Commission Regulation (EC) No 2599/2000of 28 November 2000fixing certain indicative quantities and individual ceilings for the issuing of Community import licences for bananas for the first quarter of 2001 under the tariff quotas or as part of the quantity of traditional ACP bananasTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organisation of the market in bananas(1), as last amended by Regulation (EC) No 1257/1999(2), and in particular Article 20 thereof,Whereas:(1) Article 14(1) of Commission Regulation (EC) No 2362/98 of 28 October 1998 laying down detailed rules for the implementation of Council Regulation (EEC) No 404/93 regarding imports of bananas into the Community(3), as last amended by Regulation (EC) No 2598/2000(4), provides for the possibility of fixing an indicative quantity, expressed as a set percentage of the quantities available for each origin mentioned in Annex I to that Regulation, for the issuing of import licences for each of the first three quarters of the year.(2) An analysis of the data on quantities of bananas marketed in the Community in 2000, and in particular on actual imports during the first quarter of that year, and on the outlook for supply and consumption on the Community market during the first quarter of 2001 indicates that, with a view to satisfactory supplies for the Community as a whole, an indicative quantity of 26 % of the quantity allocated to that origin in Annex I to Regulation (EC) No 2362/98 should be fixed.(3) The same data indicate that the maximum quantity for which each operator may submit licence applications for the first quarter of 2001 should be fixed pursuant to Article 14(2) of Regulation (EC) No 2362/98.(4) In accordance with Article 1 of Commission Regulation (EC) No 2374/2000 of 26 October 2000 on imports of bananas under the tariff quotas and of traditional ACP bananas for 2001(5), the quantities for which traditional operators registered in respect of 1999 may submit applications for import licences for a given quarter of 2001 are to be determined on the basis of the reference quantity fixed for 1999 by the competent national authority and notified to them. In the case of newcomer operators, that maximum quantity is to be determined by applying the set percentage to the annual allocation determined by the competent national authority in accordance with the Annex to Regulation (EC) No 2598/2000 and notified to each operator concerned.(5) This Regulation must enter into force without delay, and in any case before the start of the period for the submission of licence applications for the first quarter of 2001.(6) This Regulation seeks to ensure uninterrupted supplies to the market in the first quarter of 2001 and continued trade with supplier countries but is without prejudice to any measures that the Council or the Commission may subsequently adopt, in particular to comply with international commitments entered into by the Community within the World Trade Organisation (WTO), and cannot be invoked by operators as grounds for legitimate expectations regarding the extension of the import arrangements.(7) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Bananas,HAS ADOPTED THIS REGULATION:Article 1For the first quarter of 2001 the indicative quantity referred to in Article 14(1) of Regulation (EC) No 2362/98 for imports of bananas under the tariff quotas or as part of the quantity of traditional ACP bananas provided for in Articles 18 and 19 of Regulation (EEC) No 404/93 shall amount to 26 % of the quantities laid down for each origin mentioned in Annex I to Regulation (EC) No 2362/98.Article 21. For the first quarter of 2001 the quantity authorised for each traditional operator as referred to in Article 14(2) of Regulation (EC) No 2362/98 shall amount to 27 % of the reference quantity determined by the competent national authority and notified to him in respect of 1999 pursuant to Article 6(4) of that Regulation.2. For the first quarter of 2001 the quantity authorised for each newcomer operator as referred to in Article 14(2) of Regulation (EC) No 2362/98 shall amount to 27 % of the quantity determined and notified to him pursuant to Article 2(6) of Regulation (EC) No 2374/2000.Article 3This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 28 November 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 47, 25.2.1993, p. 1.(2) OJ L 160, 26.6.1999, p. 80.(3) OJ L 293, 31.10.1998, p. 32.(4) See page 6 of this Official Journal.(5) OJ L 275, 27.10.2000, p. 5.